DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,104,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the referenced claims are directed to the same subject matter, namely a polymer composition for 3-D printing comprising a polyolefin copolymer containing at least 60 wt.% of polypropylene.  The referenced claims do not recite the “processing window” of the thermoplastic polymer composition; however, the processing window is inherent for the same composition and is from 120 to 150oC (See Patent ‘819, col. 5, lines 35-44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3028842
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHAE (US 2016/0122570) in view of Timur (EP 3028842).1
	Claims 1 and 2:  Chae teaches a thermoplastic polymer for 3-D printing comprising a block copolymer of olefin wherein the amount of olefin copolymerized with propylene is 5 to 30 wt.% and the amount of polypropylene is at least 85 wt.% (Chae, para. 0049-0050) which is well within the claimed range of at least 60wt% of polypropylene.  The thermoplastic polymer powder has a peak melting point (“MP”) of 130 to 180oC (Chae, para. 0051) and in particular, from 120C to 145oC (Examples 1 & 2, para. 0055 and 0058), which renders a processing window of 120 to 145oC and thus within the claimed range of 120 to 150oC.  However, the polymer of Chae exists as a oC.
	Claims 3 and 4:  Timur teaches the composition to comprise a filler including glass powder (Timur, para. 0050) which would have encompassed solid glass beads and crushed glass.
	Claim 7:  Timur teaches grinding and screening thermoplastic material to arrive at powder having desired particle size distribution (Timur, para. 0035) ranging from 1 to 100m, which overlaps the claimed range of D10 and D90 from 20 to 140 m, and a D50 (number average diameter) of 60 to 70 m, which is well within the claimed range of 50 to 85 m.
	Claim 8:  The thermoplastic polymer powder of Chae comprising polypropylene block copolymer having a peak melting point (“MP”) of 130 to 180oC (Chae, para. 0051), which overlaps the claimed range of 130 to 140C, and a melt flow index of 1 to 20g/10 min. at about 190oC (Chae, para. 0048), which is well within the claimed range of at least 4g/10 min at 190oC.  Chae does not report the crystallization peak; however, because the melting point and melt index are the same as those of the claimed range, it 
	Claim 9:  Neither Chae nor Timur reports the tensile strength of the polymer powder; however, the powder of the prior art comprises the same composition, shares the same particle size distribution and chemical/physical properties as discussed in claims 1-4 and 7-9 above and in claim 10 below, it is expected that the polymer powder of Chae//Timur to possess a tensile strength within the claimed range.
	Claim 10:  Timur teaches an antistatic agent being present in a proportion of 0.1 to 4 wt.% (Timur, para. 0049) which is well within the claimed range of 0.05 to 5 wt.%.

Claims 4-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chae and Timur as applied to claims  1-4 and 7-10 above, and further in view of Rodgers (US 2017/0233574).
 	Claims 4-6:  Chae and Timur teaches the thermoplastic polymer powder of the claimed invention as discussed above.  Rodgers teach conventional functional fillers in 3-D printing composition including glass fibers, glass beads (spheres), (Rodgers, para. 0136); Rogers also teaches the fillers including calcium carbonate and phosphates (Rodgers, para. 0139) which are known flame retarding agents.  Therefore, it would have been obvious to incorporate additives/fillers that are conventionally used in 3-D 
	Claim 11:  Chae teaches a thermoplastic polymer for 3-D printing comprising a block copolymer of olefin wherein the amount of olefin copolymerized with propylene is 5 to 30 wt.% and the amount of polypropylene is at least 85 wt.% (Chae, para. 0049-0050) which is well within the claimed range of at least 60wt% of polypropylene.  Rodgers teach a composition for 3-D printing that typically includes an antioxidant (Rodger, para. 0137).  Additionally, Rodgers teaches fillers present from 1 to 45 wt.% of the composition (Rodgers, para. 0136) which overlaps the claimed range of 10 to 20 wt.%.  Timur teaches polymer powder composition for 3-D printing comprising flow aids and antistatic agents, wherein the flow aids may be present from 0.1 to 4 wt. % (Timur, para. 0048), which is within the claimed range of 0.1 to 5 wt.%, and the antistatic agent is present in a proportion of 0.1 to 4 wt.% (Timur, para. 0049) which is well within the claimed range of 0.05 to 5 wt.%. 
	Claim 12:  Timur teaches grinding and screening thermoplastic material to arrive at powder having desired particle size distribution (Timur, para. 0035) ranging from 1 to 100m, which overlaps the claimed range of D10 and D90 from 20 to 140 m, and a D50 (number average diameter) of 60 to 70 m, which is well within the claimed range of 50 to 85 m.
	Claim 13:  Rodgers teach conventional functional fillers in 3-D printing composition including glass fibers, glass beads (spheres), (Rodgers, para. 0136).  Timur teaches the composition to comprise a filler including glass powder (Timur, para. 0050) which would have encompassed solid glass beads and crushed glass.

	Claim 15:  Chae teaches that thermoplastic polymer powder has a peak melting point (“MP”) of 130 to 180oC (Chae, para. 0051) and in particular, from 120C to 145oC (Chae, Examples 1 & 2, para. 0055 and 0058), which renders a processing window of 120 to 145oC and thus within the claimed range of 120 to 150oC.  In addition, Timur also teaches a melting temperature of at most 152oC (Timur, para. 0041) and thus, like Chae, the process window for the thermoplastic powder of Timur is necessarily within the claimed range of 120 to 150oC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



February 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Any reference unfurnished with this Office Action has been provided by Applicant.